Citation Nr: 1004444	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The Veteran filed a motion to correct the hearing 
transcript.  In January 2010, the undersigned Acting 
Veterans Law Judge granted the Veteran's motion to correct 
the hearing transcript and a copy of the corrected hearing 
transcript was sent to the Veteran.

The Veteran originally filed a claim of entitlement to 
service connection for PTSD.  The medical evidence of record 
indicates that the Veteran has been diagnosed with 
depressive disorder as well as PTSD.  Although not claimed 
by the Veteran, the Board has recharacterized the issue on 
appeal as indicated above to include depressive disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he 
filed a claim for the affliction his mental condition, 
whatever it is, causes him).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and 
depressive disorder, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied service 
connection for PTSD.  The Veteran was notified of this 
decision in March 2005, but did not file an appeal.

2.  The evidence received since the March 2005 rating 
decision is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for an acquired psychiatric disorder, to include PTSD and 
depressive disorder.


CONCLUSIONS OF LAW

1.  The March 2005 decision of the RO denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2009).

2.  The evidence received since the March 2005 RO rating 
decision is new and material, and the claim of entitlement 
to service connection for acquired psychiatric disorder, to 
include PTSD and depressive disorder, is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 2005 RO rating decision, the Veteran's 
application to reopen a claim of entitlement to service 
connection for PTSD was denied on the basis that new and 
material evidence had not be received since a February 1999 
RO rating decision denied the Veteran's claim of entitlement 
to service connection for PTSD based on a lack of a clear 
diagnosis of PTSD and no evidence corroborating the 
Veteran's reported stressor.  At the time of the March 2005 
RO rating decision the pertinent evidence of record included 
the Veteran's service treatment records, the report of a VA 
Compensation and Pension (C&P) exam, dated in April 1998, VA 
treatment records, and a letter from a VA physician dated in 
December 2003.

The March 2005 RO rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new 
and material evidence is presented or secured with respect 
to a claim that has been disallowed the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it was 
not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  For the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depressive 
disorder in May 2006.  The pertinent evidence received 
subsequent to the March 2005 RO rating decision includes VA 
treatment records dated August 2005 to June 2006; treatment 
records from Cherokee Mental Health, Lakeshore Mental Health 
Institute, and University of Tennessee Medical Center; and 
statements and testimony from the Veteran at a hearing 
before the undersigned Acting Veterans Law Judge, dated in 
November 2009.  The Veteran's treatment records reveal that 
he has been diagnosed with PTSD and depressive disorder.  
The Veteran, in his testimony before the undersigned Acting 
Veterans Law Judge at a hearing dated in November 2009, 
reported that he served on the border between East and West 
Germany during a 10 day standoff during the Cold War that 
occurred between September and December 1971.  The Board 
finds that the evidence submitted since the March 2005 RO 
rating decision is new in that it was not associated with 
the claims folder prior to the March 2005 RO rating 
decision.  In addition, the Board finds that the evidence is 
material because it provides a diagnosis of PTSD and, 
presuming the credibility of the Veteran's statements, 
provides information concerning a new stressor that may have 
caused the Veteran's PTSD.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD and depressive disorder, has been received 
and that the appeal is reopened.

As the claim for service connection for tinnitus has been 
reopened the Board will not discuss whether proper notice 
regarding reopening was issued.


ORDER

New and material evidence to reopen a claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD and depressive disorder, has been received; to this 
extent, the appeal is granted and the claim reopened.


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD and depressive 
disorder.  The Veteran contends that his current psychiatric 
disorder is due to experiences guarding the border between 
East and West Germany during the Cold War.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1). In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.

The Veteran's service personnel records reveal that he 
served in Germany with the HWB 2/2 ACR between June 1971 and 
October 1972.  He reports that while serving with this unit 
between September and December 1971, he was present during a 
10 day standoff between the United States forces and East 
German forces.  The claims folder does not reveal any 
indication that any attempt has been made to corroborate 
this stressor.  As such, the Board finds that the claim must 
be remanded for an inquiry to be sent to the United States 
Army and Joint Services Records Research Center (JSRCC) for 
an attempt to be made to corroborate the Veteran's reported 
stressor.

The Veteran reports that he was treated for a psychiatric 
disorder in 1999 at the VA Medical Center (VAMC) in Atlanta, 
Georgia.  Review of the claims folder reveals that attempts 
have been made to obtain all of the Veteran's VA treatment 
records, including those from the VAMC in Atlanta, Georgia.  
However, review of the claims folder does not reveal any 
records of treatment at the VAMC in Atlanta, Georgia dated 
from 1999.  As such, on remand, additional attempts must be 
made to obtain any records of treatment at the VAMC in 
Atlanta, Georgia dated in 1999.

The Veteran reported in his testimony at a hearing before 
the undersigned Acting Veterans Law Judge held in November 
2009 that he is consistently treated at the VA Outpatient 
Clinic in Knoxville, Tennessee and that he was treated three 
weeks prior to the hearing.  Review of the claims folder 
does not reveal any VA treatment records dated after July 
2007 and does not reveal any records from the VA Outpatient 
Clinic in Knoxville, Tennessee dated after July 2006.  As 
such, on remand, attempts must be made to obtain all of the 
Veteran's VA treatment records, including all treatment 
records regarding the Veteran from the VA Outpatient Clinic 
in Knoxville, Tennessee.

A review of the VA treatment records obtained subsequent to 
the July 1998 VA examination reveals that the Veteran has 
been diagnosed with depressive disorder as well as PTSD.  
Based on this subsequent diagnosis, the Board finds that an 
additional medical examination is required in order to 
reconcile the various diagnoses of record.  In addition, the 
new examination needs to address whether, if the Veteran has 
a diagnosed mental health condition other than PTSD, such 
other condition is related to service.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009).

The Veteran must be advised of the importance of reporting 
to the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims from separation 
from service to the present.  Following 
the receipt of any necessary 
authorizations from the Veteran, attempt 
to obtain and associate with the claims 
folder any medical records identified by 
the Veteran.  Specifically, attempt to 
obtain and associate with the claims 
file VA treatment records pertaining to 
the Veteran from the VA Medical Center 
in Atlanta, Georgia dated in 1999 and 
the VA Outpatient Clinic in Knoxville, 
Tennessee dated since July 2006.

2.  The Veteran should be contacted and 
requested to provide specific 
information regarding his claimed 
stressor of a 10 day standoff on the 
East-West German border between 
September and December 1971.  The 
Veteran should include the unit he was 
assigned to, where his unit was serving 
at the time of the alleged stressors, 
the names of any service members who 
were injured or killed, and the date (as 
specific a date as possible but no more 
than a two month period).  The Veteran 
should be advised that if he is not 
specific in describing his stressor(s), 
corroboration from official sources may 
not be possible and that could adversely 
affect his claim.

3.  The RO should then prepare a summary 
of any of the Veteran's claimed 
stressors for which sufficient details 
have been provided in order to undertake 
a search of official records.  The RO 
should then prepare a request to the 
U.S. Army and Joint Services Records 
Research Center (JSRCC), citing to the 
Veteran's claimed unit, events at that 
unit, and dates.  The JSRCC should be 
asked to provide documentation, if 
available, regarding the claimed 
stressors.  In any event, attempt to 
obtain unit histories for the HWB 2/2 
ACR from September to December 1971.

4.  Following the above, and upon 
receipt of a response from the JSRCC, 
the RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was exposed to a stressor or 
stressors in service, and if so, what 
was the nature of the specific stressor 
or stressors.  If the RO determines that 
the record establishes the existence of 
a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are 
established by the record.

5.  After the above development has been 
completed, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disorder to, 
include PTSD and depressive disorder, 
found to be present.  The examiner is 
requested to offer an opinion as to the 
etiology of any psychiatric disorder 
found to be present.  Is it less likely 
than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), 
or more likely than not (greater than 50 
percent probability) that the Veteran's 
psychiatric disorders are related to or 
had their onset during service?  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special 
studies or tests including psychological 
testing should be accomplished.  The 
entire claims folder and a copy of this 
remand must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The psychiatric 
examiner is requested to review the 
summary of stressors to be provided and 
included in the claims folder, and the 
examiner should consider these events 
for the purpose of determining whether 
exposure to an in-service stressor has 
resulted in PTSD.  The examiner should 
also determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established.  The report of 
examination should include the complete 
rationale for all opinions expressed.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


